UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1961



TERESA ANKNEY; RICHARD GORBY,

                                          Plaintiffs - Appellants,

          and


CAMERON GORBY, a minor by his parents and next
friend, Dr. Teresa Ankney and Richard Gorby,

                                                        Plaintiff,

          versus


JACK DALE; BOARD OF EDUCATION OF FREDERICK
COUNTY,

                                           Defendants - Appellees,

          and


NANCY S. GRASMICK, officially as State Super-
intendent of Schools, Maryland Department of
Education;   MARYLAND  STATE   DEPARTMENT  OF
EDUCATION,

                                                       Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
71-MJG)
Submitted:   November 30, 2000          Decided:    January 5, 2001


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa Ankney, Richard Gorby, Appellants Pro Se.      Jeffrey Alan
Krew, Columbia, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Teresa Ankney and Richard Gorby, parents of Cameron Gorby,

appeal the district court’s order granting summary judgment to the

Defendants in this action brought pursuant to the Individuals with

Disabilities Education Act, 20 U.S.C. §§ 1400-1487 (West 2000),

§ 504 of the Rehabilitation Act of 1993, 29 U.S.C.A. § 794 (West

1999), and 42 U.S.C.A. § 1983 (West Supp. 2000).     The Appellants

sought Cameron’s placement in a private school at public expense.

We have reviewed the record and the district court’s memorandum and

order and find no reversible error. See Florence County Sch. Dist.

Four v. Carter, 510 U.S. 7, 15 (1993); Hall v. Vance County Bd. of

Educ., 774 F.2d 629, 635 (4th Cir. 1985).    Accordingly, we affirm

on the reasoning of the district court.   See Gorby v. Grasmick, No.

CA-00-71-MJG (D. Md. June 20, 2000).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3